Citation Nr: 0108807	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-09 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for low back pain, 
claimed as secondary to service-connected chondromalacia 
of both knees.

2. Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service-connected 
chondromalacia of both knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


REMAND

The veteran served on active duty from January 1976 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The law now provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
whenever VA, after making such reasonable efforts, is unable 
to obtain all of the relevant records sought, VA shall notify 
the claimant that VA is unable to obtain records with respect 
to the claim.  The notification must identify the records VA 
is unable to obtain; explain the efforts that VA made to 
obtain those records; and, describe any further action to be 
taken by VA with respect to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

The veteran claims that he currently experiences bilateral 
hip and low back impairment as a result of his service-
connected chondromalacia of both knees.  Additionally, 
service medical records show that, in October 1976, the 
veteran had fallen and complained of back pain.  Service 
medical records also show that the veteran sought treatment 
for pain in the right hip region in December 1976.  These 
records reflect that the veteran was under medical 
restriction from November 28, to December 2, 1977, due to 
contusion at the left upper torso.  The Board notes that the 
veteran underwent a VA joints examination in December 1999; 
however, the examiner did not provide an opinion as to the 
etiology of the veteran's bilateral hip and low back pain.

During his September 2000 personal hearing at the RO, the 
veteran reported that, sometime during 1994 to 1996, one of 
his treating physicians has told him that his hip and back 
conditions are a result of his bilateral knee injuries.  The 
veteran indicated that he would obtain copies of these 
treatment records, however, the evidence of record indicates 
that these treatment reports are not available for review.  

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for bilateral hip and low back 
impairment since service.  After 
securing the necessary release, the RO 
should obtain these records.  The 
attention of the RO is specifically 
directed to the medical opinion to 
which the veteran referred during the 
September 2000 personal hearing.

2. The veteran should be afforded an 
examination by an appropriately 
qualified individual to determine the 
current nature and etiology of his 
bilateral hip and low back impairment.  
The claims folder must be made 
available to the examiner for review 
in conjunction with the examination.  
The examiner should provide an opinion 
as to whether it is as likely as not 
that the veteran has a hip disability 
or a low back disability which is 
related to his period of active duty 
and/or is secondary to his service-
connected chondromalacia of both 
knees.  All indicated studies should 
be performed and a complete rationale 
for any opinion offered should be 
provided.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

4. Thereafter, the RO should readjudicate 
these claims.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



